If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


DETROIT LAND BANK AUTHORITY,                                         UNPUBLISHED
                                                                     January 14, 2021
               Plaintiff-Appellee,

v                                                                    No. 350231
                                                                     Wayne Circuit Court
5005 32ND STREET DETROIT MI 48210 and 4486                           LC No. 19-007080-CH
TOWNSEND DETROIT MI 48214,

               Defendants,

and

WILLIE MORGAN,

               Appellant.



Before: K. F. KELLY, P.J., and STEPHENS and CAMERON, JJ.

PER CURIAM.

        Appellant Willie Morgan (defendant),1 appearing in propria persona, appeals as of right
the circuit court decision quieting title to the property known as 4486 Townsend Detroit MI 48214
in favor of plaintiff. Finding no errors warranting reversal, we affirm.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

        On May 13, 2019, plaintiff filed a petition for expedited quiet title and foreclosure action
pertaining to multiple properties including 4486 Townsend. Specifically, plaintiff alleged that it


1
  Plaintiff land bank filed a petition for expedited quiet title and foreclosure delineating the
properties at issue, and therefore, the properties are the listed defendants. Appellant Willie Morgan
claims to be the owner of 4486 Townsend and appeared at the hearing to contest plaintiff’s
requested relief. Thus, for ease of reference, the singular “defendant” refers to Morgan.


                                                -1-
was a public body corporation granted the authority to seek quiet title relief pursuant to MCL
124.751 et seq. of the Land Bank Fast Track Act. Plaintiff claimed ownership of the parcels of
real property identified as defendants as a result of nuisance abatement, tax foreclosure judgments,
or other deeds. Plaintiff asserted that a circuit court had the authority to extinguish any legal
interest and liens against the real property, including liens for unpaid taxes or special assessments,
by an order vesting absolute title to the property with plaintiff. Plaintiff alleged that it was created
to foster economic development and revitalization, MCL 124.752, and this action for quiet title
was necessary to establish clear and marketable title to the properties and to return them to
productive use. Plaintiff requested a hearing date and a final judgment of quiet title and foreclosure
in favor of plaintiff and against the listed properties as well as any owners or interest holders.
Specifically, it requested good and marketable fee simple title to each parcel without any further
rights of redemption. There is no indication that defendant filed written objections or a response
to the petition.

        On June 21, 2019, a hearing was held on plaintiff’s petition. Defendant appeared at the
hearing and claimed that he contacted plaintiff about the property and expressed an interest in the
buy-back program which entitled a property owner to recover the property for $1,000. Defendant
advised the court that he was placed on disability for emotional issues, had not worked since 2007,
and “became disabled” in 2012. Defendant claimed that his father purchased the property from a
Wayne County foreclosed home auction in 2010 because defendant had no job, no money, and no
place to stay. Once defendant started to receive disability, he allegedly began to “fix up” the inside
of the home and had receipts for the work performed on the home, including installation of a hot
water tank, new plumbing, and brick repair. He acknowledged that the home was being foreclosed
upon in 2014, but he had nowhere else to go and continued to stay there. However, defendant
spent winters with a friend because a kerosene heater did not sufficiently warm the home.
Nonetheless, he left his furniture, clothes, shoes, and television there.

        Defendant initially represented that plaintiff did not send any information about the buy–
back program, but acknowledged that his brother, Kennard Thomas contacted plaintiff about the
home. Defendant asserted that he recently spoke to Legal Aid, but it needed more time to assist
him. He also claimed that plaintiff represented the property could be returned to the buy-back
program if he provided his birth certificate, the original 2010 deed to the home, and his
identification. Although the deed was in the business name, WJJ Plus, defendant allegedly had a
certificate to show he was the business owner. Defendant argued that plaintiff initially accepted
his documentation, but then said he could not “buy it back because they’re putting it into a different
pipeline.” He represented that he had tried three times since 2017 to buy the home back. The trial
court adjourned the hearing for a month to allow defendant to consult with Legal Aid.

       When the hearing resumed on July 26, 2019, defendant did not appear with counsel.
However, defendant now argued that the city of Detroit improperly and illegally inflated property
tax assessments that resulted in one in four properties being placed in foreclosure. He further
argued that demolitions occurred at the expense of lower income residents who could have
received assistance.

       The trial court acknowledged defendant’s points regarding the property assessments being
too high and demolitions. However, the Wayne County Treasurer acquired title through tax



                                                  -2-
foreclosure, the foreclosure process was complete, and the trial court was limited in the relief it
could grant regarding defendant’s challenge to plaintiff’s request to quiet title.

        Defendant represented that he continued to occupy the home and also claimed to have the
$1,000 necessary to enter the buy-back program, but was advised that the home was recently sold
to the United Community Housing Coalition. He also admitted that utilities had not been available
at the home since 2014, including water and electricity. Defendant believed that plaintiff was
motivated solely by profit and wanted to sell the home for more than the $1,000 that would be
obtained from the buy-back program.

        Plaintiff’s counsel responded that the property had not been sold. Rather, plaintiff’s
occupied property team members advised defendant to contact the United Housing Commission
(UHC) for assistance. Plaintiff’s counsel denied that any sale of the property to UHC occurred
because plaintiff did not partner with UHC to sell properties. It was admitted that defendant was
not eligible to purchase the property because three different individuals expressed an interest in
purchasing the property. There was no “follow through” by these individuals, and the property
could not be sold to a “transient population” where one person moves in, then leaves, and another
occupant moves in. Therefore, the property would be sold to a community partner, and if
defendant was occupying the property, the community partner could reach out to defendant to
determine if he wished to purchase it.

        The trial court stated that its experience with plaintiff was that it sought “to keep people in
homes as much as they can,” but there had to be a legitimate claim to the property. Generally,
plaintiff worked with renters or owners that had fallen on hard times. But here, the trial court
noted that defendant’s father did not pay the taxes, and the property was tax foreclosed and
returned to the treasurer and now to plaintiff. The court also noted that an individual had to show
a sufficient connection to property as well as provide an assurance that the taxes would be paid
moving forward. Additionally, defendant had not demonstrated that he could pay for utilities to
maintain the property. The trial court granted plaintiff’s motion for a default judgment and signed
a written order quieting title to the property.

                                           II. ANALYSIS

        Defendant contends that the trial court erred in quieting title to the property in favor of
plaintiff because he complied with the requirements of the buy-back program, the tax assessment
was illegal and inflated, and plaintiff2 was motivated to sell the Townsend home for profit. We
disagree.



2
  Plaintiff contends that dismissal of this appeal is warranted for lack of jurisdiction because
defendant failed to pay all outstanding taxes, interest, penalties, and fees. See MCL 124.759(13).
Defendant did not expressly respond to this legal argument, but questions whether such a
requirement constitutes harassment and intimidation. We note that defendant’s financial resources
are limited, and the trial court granted a waiver for the record transmittal fee to pursue the appeal.
Even if we assume, without deciding, that defendant met the criteria of MCL 124.759(13), see e.g.,



                                                 -3-
       Equitable actions to resolve title disputes to property and questions of law are reviewed de
novo. Jonkers v Summit Twp, 278 Mich App 263, 265; 747 NW2d 901 (2008).

        In MCL 124.752, the Legislature made findings addressing the need for the land bank,
stating that “it is in the best interests of this state and local units of government in this state to
assemble or dispose of public property, including tax reverted property, in a coordinated manner
to foster the development of that property and to promote economic growth[.]” Additionally, it is
a valid purpose for the land bank to “acquire, assemble, dispose of, and quiet title to property.” Id.

        In Rental Props Owners Ass’n v Kent County Treasurer, 308 Mich App 498, 527-530; 866
NW2d 817 (2014), this Court delineated the statutory petition process the Kent County land bank
authority needed to follow to quiet title to property and how an interested person must object to
the action:

               A land bank fast track authority like the KCLBA may initiate an expedited
       quiet-title and foreclosure action to quiet title to real property by recording notice
       of the pending action with the register of deeds in the relevant county. MCL
       124.759(1). The land bank fast track authority must initiate a search of records to
       identify the owners of a property interest in the property who are entitled to notice
       of hearing on such an action and any identified property-interest owner is entitled
       to notice of the action. MCL 124.759(2). The land bank fast track authority may
       file a petition in the circuit court listing all the properties subject to the expedited
       quiet-title and foreclosure action and seeking a judgment in favor of the land bank
       fast track authority; the petition must include a date within 90 days on which the
       authority requests a hearing. MCL 124.759(3).

               If a petition for an expedited quiet-title and foreclosure hearing is filed
       under MCL 124.759(3), a person claiming an interest in a parcel of property set
       forth in the petition who desires to contest that petition must “file written objections
       with the clerk of the circuit court and serve those objections on the [land bank fast
       track] authority before the date of the hearing.” MCL 124.759(11). The judgment
       must specify, in part, that all existing recorded and unrecorded interests in that
       property are extinguished (except in certain limited circumstances not at issue in
       this case) and that fee simple title to the foreclosed property is vested absolutely in
       the land bank fast track authority. MCL 124.759(11)(b) and (e); MCL 124.759(12).
       Under MCL 124.759(12) the judgment may not be modified, stayed, or held invalid
       except as provided in MCL 124.759(13), which allows a land bank fast track
       authority or person claiming to have a property interest under MCL 124.759(2) to
       appeal the trial court’s foreclosure order within 21 days to the Court of Appeals.
       Moreover, if the judgment of foreclosure is entered under MCL 124.759(12), “the
       owner of any extinguished recorded or unrecorded interest in that property who
       claims that he or she did not receive notice of the expedited quiet title and


People v Morris, 228 Mich App 380, 382; 579 NW2d 109 (1998); Bayerl v Badger Mfg Co, 169
Mich App 444, 445 n 1; 426 NW2d 736 (1988), we nonetheless conclude that defendant cannot
establish entitlement to relief on the merits of the issue.


                                                 -4-
       foreclosure action shall not bring an action for possession of the property against
       any subsequent owner, but may only bring an action to recover monetary damages
       as provided in this subsection.” MCL 124.759(15).

In MCL 124.754(1)(l), the Legislature delineated the powers of the land bank and authorized it to
“[d]o all other things necessary or convenient to achieve the objectives and purposes of the
authority or other laws that related to the purposes and responsibility of the authority.”

        Defendant contends that he was entitled to enter into the buy-back program and the trial
court erred in quieting title to the property in favor of plaintiff. However, there is no indication
that defendant filed the written objections as required by MCL 124.759(11), and there is no
documentation in the record to support his ownership interest and ability to pay the $1,000 entry
fee despite his oral assertions on the record. Moreover, as noted in the trial court, the goal of the
land bank was to ensure that the property was put to productive use, and it should be maintained
by an interested homeowner and not a “transient population.” In the present case, defendant’s
father purchased the property in 2010 from a tax foreclosure sale. Despite the nature of the
foreclosure purchase, no member of defendant’s family paid the property taxes to protect their
interest from foreclosure. Defendant admitted that he knew in 2014 that the home was going to
be foreclosed for failure to pay the taxes. He further asserted that he continued to reside in the
home despite the fact that it lacked utility service for gas, electricity, and water. Although
defendant represented that he had the $1,000 to enter into the buy-back program, there was no
indication that defendant had the funding or stability to maintain the utilities and make future
property tax payments. Further, plaintiff’s counsel represented that three different individuals
expressed an interest in the subject property. This demonstrated the concern that a committed
homeowner was not interested in maintaining the home, but transient ownership was at issue.

        Defendant contends that the city inflated the property taxes and demolished properties to
the detriment of low income homeowners. However, there is no indication that defendant ever
sought an exemption or reduction in the property tax. More importantly, defendant admitted that
the taxes were not paid even partially and cannot demonstrate that, but for, any alleged inflated tax
assessment, he would have made the payments and kept the property. Thus, defendant failed to
demonstrate that he was eligible to enter the buy-back program with documentary evidence that
he can pay the $1,000 fee and that he would be able to pay for the utilities and future taxes and
maintain the home. Therefore, the trial court did not err in quieting title to the property in favor
of plaintiff.

       Affirmed.

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Thomas C. Cameron




                                                -5-